JS 44 (Rev. 10/20)

Case 1:21-cv-10944-L tay OBER SHEET 06/03/21 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Danny M. Kelly, pro se

(b) County of Residence of First Listed Plaintiff

 

(EXCEPT IN U.S. PLAINTIFF CASES)

{c) Attomeys (Firm Name, Address, and Telephone Number)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
eBay inc.

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
‘ Attormeys (if Known)

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

{For Diversity Cases Onlv) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

| | U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 Cc 1 Incorporated or Principal Place | 4 (4
of Business In This State
[]2 U.S. Government [14 Diversity Citizen of Another State L112 [ 2 incorporated and Principal Place ([[] 5 [X]5
Defendant Undicate Citizenship af Parties in [tem HD of Business In Another State
Citizen or Subject of a (03 (CJ 3 Foreign Nation Ole (LJeé
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
[10 Insurance PERSONAL INJURY PERSONAL INJURY — [__]625 Drug Related Seizure 422 Appcal 28 USC 158 375 False Claims Act
{20 Marine 310 Airplanc | 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Y_|690 Other 28 USC 157 _ 3729{a))
140 Negotiable Instrument Liability O 367 Health Care/ 400 State Reapportionment
[_] 150 Recovery of Overpayment [7] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers" Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated = |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [X] 470 Racketeer Influenced and
(Excludes Veterans} 345 Marine Product Liability [] 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets |_| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] £60 Stockholders’ Suits H 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
[|] 190 Other Contract Product Liability O 380 Other Personal ] 720 Labor/Management SOCIAL SECURITY Protection Act
H 195 Contract Product Liability [7] 360 Other Personal Property Damage Relations 861 HIA (1395f?) | 490 Cable/Sat TV
(96 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Sceurities/Commoditics/
|_| 362 Personal Injury - Product Liability mae Family and Medical 863 DIWC/DIWW (405(g)) [__ 5 Exchan
Medical Malpractice Leave Act 864 SSID Title XVI <2". |__| 89@Other St ry Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|_}790 Other Labor Litigation [7] 865 RSI (405(g)) .~ <> [] 891 Agriculn&aPacts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _|79t Employee Retirement 147 T] 893§nviron: 1 Matters
|_| 220 Foreclosure 441 Voting 463 Alicn Detainee Income Sccurity Act FEDERAL TAX S 855-Freedom ¢ ation
230 Rent Lease & Ejectment 442 Employment 510 Mations to Vacate [| 870 Taxes (U.S. Plaingi Act _re
240 Torts to Land 443 Housing/ Sentence or Defendant) —~4 za SRuArbitration’ so (TA
245 Tort Product Liability Accommodations — [_] 530 General [_] 871 IRS—Third Pang <> + 899 Administrasing Bedcedure
[_}290 All Other Real Property 445 Amer. w/Disabilitics -[/_ | 535 Death Penalty | IMMIGRATION _| 26 USC 7609 “Tt TBhureviewgn Appeal of
Employment Other: 462 Naturalization Application am Agency DettSibn
446 Amer. w/Disabilities -[] 540 Mandamus & Other 465 Other Immigration 2 OP] ostednstitutiogityy of
Other 550 Civil Rights Actions o State Statute]
448 Education $55 Prison Condition — =
560 Civil Detainee - =
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)
[x] 1 Original mg Removed from
Proceeding State Court

VI. CAUSE OF ACTION LaUSo-1362. 1984

oO 3. Remanded from
Appellate Court

C4 Reinstated or oO 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

Oo 8 Multidistrict
Litigation -
Direct File

Brief description of cause:
conspiring with others to commit wire fraud

 

 

 

 

 

 

VIL. REQUESTEDIN = [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. TBD JURY DEMAND: _[k]Y¥es [No
VII] RELATED CASE(S)
IF ANY (Bee sirens. TUODGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
